DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 6/16/2021.  Since the previous filing, claims 1, 13 and 17 have been amended, claims 23-26 have been added and no claim shave been cancelled.  Thus, claims 1, 4-6, 9-11, 13-14 and 16-26 are pending in the application.
In regards to the previous claim objections, applicant has amended to overcome these rejections and they are therefore withdrawn.
In regards to the previous 103 rejections, these rejections are maintained but modified in light of applicant’s amendments.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4-6, 9-11, 18 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marand (Us Patent No. 3,704,812) in view of Hoekman (US Patent No. 9,550,036), Riccio (US Patent No. 3,921,857) and Behar (US Patent No. 7,597,216).
In regards to claim 1, Marand discloses a device for the delivery of a compound comprising: a three-branch junction including a base, a first branch of the three-branch junction radiating from the base, a second branch of the three-branch junction radiating from the base, and a third branch of the three-branch junction radiating from the base (see Annotated Fig 1); a vial containing the compound (product container 1, column 3 line 30), the vial in fluid communication with the first branch of the three-branch junction (see Annotated Fig 1); a nozzle (nozzle 9, column 3 line 49) a propellant canister (propellant cartridge 12) in fluid communication with the second branch of the three- branch junction (see Annotated Fig 1) containing a propellant in liquefied form (liquefied gas propellant, column 3 line 53-54); an actuator (guide 15 is required to actuate 12 thus part of the “actuator”, column 4 line 7-12) coupled to the propellant canister (column 3 line 59-63, Fig 1).
While Marand does not specifically disclose that the device is for intranasal delivery, Marand is nevertheless capable of intranasal delivery by insertion of the protruding part of nozzle 9 into the nostril of a user. Since the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, if the prior art structure is capable of performing the intended use then it meets the claim.

    PNG
    media_image1.png
    251
    399
    media_image1.png
    Greyscale

Annotated Fig 1
Marand does not teach a diffuser configured to diffuse the propellant from the propellant canister following the actuation of the device, a metered dose pump to move the compound from the vial upon an actuation of the device, the actuator coupled to the metered dose pump, a dose chamber in fluid communication with the third branch of the three-branch junction, the does chamber to receive the compound pumped from the vial or the nozzle coupled with the dose chamber to provide an outlet from the dose chamber or the actuator to first actuate the metered dose pump to control movement of the compound from the vial into the dose chamber upon the actuation of the device, and the actuator further configured to subsequently control release of the propellant from the propellant canister and through the diffuser and into the dose chamber after a majority of the compound enters the dose chamber such that propellant pushes the compound as the compound exits the nozzle from the dose chamber.
However, Hoekman teaches a diffuser (diffuser 28) configured to diffuse the propellant from the propellant canister following the actuation of the device (column 10 line 20-22, Fig 2 element 28).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marand to have a diffuser configured to diffuse the propellant from the propellant canister following the actuation of the device as taught 
Further, Riccio teaches a metered dose pump to move the compound from the vial upon an actuation of the device (measured dose dispenser, column 3 line 48-65); the actuator coupled to the metered dose pump (dispensing body 10 holds pump, see Annotated Fig 4), a dose chamber to receive the compound pumped from the vial (mixing chamber 17, column 3 line 5), the dose chamber in fluid communication with the third branch of the three-branch junction (position of mixing chamber placed in analogous location as third branch as seen on Marand Annotated Fig 1); and a nozzle coupled with the dose chamber to provide an outlet from the dose chamber (column 3 line 1 -20).

    PNG
    media_image2.png
    368
    253
    media_image2.png
    Greyscale

Annotated Fig 4
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Marand with a metered dose pump 
While the modified device of Marand does not disclose the actuator to first actuate the metered dose pump to control movement of the compound from the vial into the dose chamber upon the actuation of the device, and the actuator further configured to subsequently control release of the propellant from the propellant canister and through the diffuser after a majority of the compound enters the dose chamber such that propellant pushes the compound as the compound exits the nozzle from the dose chamber, it does teach that the actuation force of the two reservoirs may be different from each other.
Further, Behar teaches wherein the actuation of the two reservoirs may be calibrated to be consecutive or in a desired sequence (column 6 line 20-25 and column 7 line 3-15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marand such that the actuator first actuates the metered dose pump to control movement of the compound from the vial into the dose chamber upon the actuation of the device, and the actuator further configured to subsequently control release of the propellant from the propellant canister and through the diffuser into the dose chamber after a majority of the compound enters the dose chamber such that propellant pushes the compound as the compound exits the nozzle from the dose chamber as taught by Behar as this would allow the compound to be placed into the flow path of the propellant prior to the propellant, helping to ensure full entrainment of the compound.

Marand does not teach a pump fitment securing the metered dose pump to the vial.
However, Riccio teaches a pump fitment securing the metered dose pump to the vial (nipple 44c connects pump to vial, column 5 line 55, see Annotated Fig 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marand to have a pump fitment securing the metered dose pump to the vial as taught by Riccio as a secure fitting would help ensure that the compound did not leak from the vial.
In regards to claim 5, Marand in view of Hoekman, Riccio and Behar teaches the device of claim 1.
Marand does not teach a check valve coupled to the metered dose pump.
However, Riccio teaches a check-valve coupled to the metered dose pump (see Annotated Fig 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marand with a check valve coupled to the metered dose pump as taught by Riccio as this would ensure one way flow through the compound flow path, ensuring that the compound was fully and completely delivered.
In regards to claim 6, Marand in view of Hoekman, Riccio and Behar teaches the device of claim 1.
Marand does not teach a nose cone in engagement with the nozzle.
However, Hoekman teaches a nose cone in engagement with the nozzle (drug capsule body 30 tapers to fit nasal cavity, column 11 line 35-41).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marand to include a nose cone in 
In regards to claim 9, Marand in view of Hoekman, Riccio and Behar teaches the device of claim 1 and the combination further teaches wherein the diffuser is annular (Hoekman: diffuser is a disk shaped member, column 3 line 33-34).
In regards to claim 10, Marand in view of Hoekman, Riccio and Behar teaches the device of claim 1 and the combination further teaches wherein the diffuser is a porous material (Hoekman: column 3 line 29-31).
In regards to claim 11, Marand in view of Hoekman, Riccio and Behar teaches the device of claim 1 but does not specifically teach wherein the diffuser forms the bottom of the dose chamber.
However, Hoekman further teaches wherein the diffuser forms the bottom of the dose chamber (Hoekman: diffuser functionally at the bottom of the dose chamber, column 11 line 27-29, Fig 2 elements 24 and 28).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified Marand such that the diffuser forms the bottom of the dose chamber as taught by Hoekman as this would allow the propellant to be diffused throughout the entirety of the dose chamber in order to entrain the maximum amount of compound to provide better delivery of the complete dosage.
In regards to claim 18, Marand in view of Hoekman, Riccio and Behar teaches the device of claim 1.
Marand does not disclose an internal dose loading channel in a first path for the compound from the vial to the dose chamber, wherein the diffuser surrounds the internal dose loading channel in a second path for the propellant from the propellant canister to the dose chamber.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marand to have an internal dose loading channel as taught by Riccio as this would provide an isolated path from the compound to travel without risking contamination of the vial by potential backflow of the mixture of the compound and the propellant.
Further, Behar teaches wherein a first dispensing flow path (channel 51) is concentrically around a second dispensing flow path (i.e.: compound flow path) (channel 52) and wherein the opening of the first dispensing flow path (orifice 510) is in the form of an annular opening surrounding the opening of the second dispensing flow path (i.e.: compound flow path) (orifice 520, column 3 line 61 - column 4 line 9). Thus Behar teaches a device that administers two different compounds from opposite directions upon actuation.
While Behar does not teach that the first dispensing flow path is for a propellant with a diffuser, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the propellant diffuser pathway of the modified Marand such that the propellant diffuser flow path (i.e. the first dispensing flow path of Behar) is concentrically around the compound flow path (i.e. the second dispensing flow path of Behar) of the modified Marand before the compound flow path enters the dose chamber to help evenly distribute the propellant with the presence of the diffuser around the internal compound flow path to ensure the most uniform distribution of propellant into the mixing chamber to result in a uniform spray for delivery of the compound to the user. Therefore, by modifying the propellant diffuser pathway and compound pathway of the modified Marand to have the pathways of Behar, the administration of the modified device of Marand is improved. More specifically, since the propellant diffuser flow path of the modified Marand only exits the top of the compound flow path, by further modifying the modified Marand device as described above the propellant 
In regards to claim 23, Marand in view of Hoekman, Riccio and Behar teaches the device of claim 1.
Marand does not disclose wherein the three branch junction is a y-junction.
However, Hoekman teaches a configuration wherein the structures analogous to the second branch and third branch are arranged in such a way as to orient the third branch in alignment with the nasal passages (aiming guides 64, 74 and 76 to orient device against nose, septum and upper lip respectively to point nozzle 66, column 12 line 24-28, see Annotated Fig 5).

    PNG
    media_image3.png
    495
    681
    media_image3.png
    Greyscale

Annotated Fig 5

In regards to claim 24, Marand in view of Hoekman, Riccio and Behar teaches the device of claim 1.
Marand does not disclose wherein an angle between the second branch of the three-branch junction and the third branch of the three-branch junction is an acute angle.
However, Hoekman teaches wherein an angle between the second branch of the three-branch junction and the third branch of the three-branch junction is an acute angle (see Annotated Fig 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marand such that an angle between the second branch of the three-branch junction and the third branch of the three-branch junction is an acute angle taught by Hoekman as this configuration would facilitate nasal delivery.
Claim 13-14, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marand (Us Patent No. 3,704,812) in view of Riccio (US Patent No. 3,921,857) and Behar (US Patent No. 7,597,216).
In regards to claim 13, Marand discloses a device for the delivery of a compound, the device comprising: a three-branch junction including a base, a first branch of the three-branch junction radiating from the base, a second branch of the three-branch junction radiating from the base, and a third branch of the three-branch junction radiating from the base (see Annotated Fig 1); a vial containing the compound (product container 1, column 3 line 30), the vial in fluid 
While Marand does not specifically disclose that the device is for intranasal delivery, Marand is nevertheless capable of intranasal delivery by insertion of the protruding part of nozzle 9 into the nostril of a user. Since the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art, if the prior art structure is capable of performing the intended use then it meets the claim.
Marand does not disclose a metered dose pump to move the compound from the vial upon actuation of the device, a dose chamber to receive the compound pumped from the vial, the does chamber in fluid communication with the third branch of the three-branch junction, a nozzle coupled with the dose chamber to provide an outlet from the dose chamber, the actuator coupled to the metered dose pump or the actuator to first actuate the metered dose pump to control movement of the compound from the vial into the dose chamber upon the actuation of the device, and the actuator further configured to subsequently control release of the propellant from the propellant canister  and into the dose chamber after a majority of the compound enters the dose chamber such that the propellant pushes the compound as the compound exits the nozzle from the dose chamber.
Riccio teaches a metered dose pump to move the compound from the vial upon an actuation of the device (measured dose dispenser, column 3 line 48-65); the actuator coupled to the metered dose pump (dispensing body 10 holds pump, see Annotated Fig 4), a dose chamber to receive the compound pumped from the vial (mixing chamber 17, column 3 line 5), 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marand with a metered dose pump to move the compound from the vial upon an actuation of the device, the actuator coupled to the metered dose pump, a dose chamber in fluid communication with the third branch of the three-branch junction to receive the compound pumped from the vial or the nozzle coupled with the dose chamber to provide an outlet from the dose chamber as taught by Riccio as the metered dose pump couple to the actuator would ensure that the proper amount of compound would be extracted from the vial, the dose chamber would provide a volume in which the compound and the propellant could properly mix to ensure maximum entrainment of the compound by the propellant to ensure full delivery.
While Marand does not disclose the actuator to first actuate the metered dose pump to control movement of the compound from the vial into the dose chamber upon the actuation of the device, and the actuator further configured to subsequently control release of the propellant from the propellant canister and through the diffuser after a majority of the compound enters the dose chamber such that propellant entrains the compound as the compound exits the nozzle from the dose chamber, it does teach that the actuation force of the two reservoirs may be different from each other.
Further, Behar teaches wherein the actuation of the two reservoirs may be calibrated to be consecutive or in a desired sequence (column 6 line 20-25 and column 7 line 3-15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marand such that the actuator first actuates the metered dose pump to control movement of the compound from the vial into the 
In regards to claim 14, Marand in view of Riccio and Behar teaches the device of claim 13 and the combination further teaches wherein the propellant canister has a propellant valve for actuation by the actuator (Marand: aerosol valve 11, column 3 line 52-53), and the propellant canister in fluid communication with the dose chamber (Riccio: column 4 line 64-68).
In regards to claim 17, Marand discloses a device for the delivery of a compound to the olfactory region of the nasal cavity, the device comprising: a three-branch junction including a base, a first branch of the three-branch junction radiating from the base, a second branch of the three-branch junction radiating from the base, and a third branch of the three-branch junction radiating from the base (see Annotated Fig 1); a vial containing the compound (product container 1, column 3 line 30), the vial in fluid communication with the first branch of the three-branch junction (see Annotated Fig 1); a nozzle (nozzle 9, column 3 line 49), a propellant canister (propellant cartridge 12) containing a propellant in a liquefied form (liquefied gas propellant, column 3 line 53-54), the propellant canister in fluid communication with the second branch of the three-branch junction (see Annotated Fig 1); and an actuator (guide 15 is required to actuate 12 thus part of the “actuator”, column 4 line 7-12) coupled to the propellant canister (column 3 line 59-63, Fig 1).
While Marand does not specifically disclose that the device is for intranasal delivery, Marand is nevertheless capable of intranasal delivery by insertion of the protruding part of nozzle 9 into the nostril of a user. Since the recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in 
Marand does not disclose a metered dose pump to move the compound from the vial upon actuation of the device, a dose chamber in fluid communication with the third branch of the three-branch junction, the dose chamber to receive the compound pumped from the vial, a nozzle coupled with the dose chamber to provide an outlet from the dose chamber, the actuator coupled to the metered dose pump or the actuator to first actuate the metered dose pump to control movement of the compound from the vial into the dose chamber upon the actuation of the device, and the actuator further configured to subsequently control release of the propellant from the propellant canister after a majority of the compound enters the dose chamber such that the propellant pushes the compound as the compound exits the nozzle from the dose chamber.
Riccio teaches a metered dose pump to move the compound from the vial upon an actuation of the device (measured dose dispenser, column 3 line 48-65); the actuator coupled to the metered dose pump (dispensing body 10 holds pump, see Annotated Fig 4), a dose chamber to receive the compound pumped from the vial (mixing chamber 17, column 3 line 5), the dose chamber in fluid communication with the third branch of the three-branch junction (position of mixing chamber placed in analogous location as third branch as seen on Marand Annotated Fig 1); and a nozzle coupled with the dose chamber to provide an outlet from the dose chamber (column 3 line 1-20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marand with a metered dose pump to move the compound from the vial upon an actuation of the device, the actuator coupled to the metered dose pump, a dose chamber in fluid communication with the third branch of the three-branch junction, the dose chamber to receive the compound pumped from the vial or the nozzle coupled with the dose chamber to provide an outlet from the dose chamber as taught by Riccio as the metered dose pump couple to the actuator would ensure that the proper amount of 
While Marand does not disclose the actuator to first actuate the metered dose pump to control movement of the compound from the vial into the dose chamber upon the actuation of the device, and the actuator further configured to subsequently control release of the propellant from the propellant canister and through the diffuser after a majority of the compound enters the dose chamber such that propellant pushes the compound as the compound exits the nozzle from the dose chamber, it does teach that the actuation force of the two reservoirs may be different from each other. Further, Behar teaches wherein the actuation of the two reservoirs may be calibrated to be consecutive or in a desired sequence (column 6 line 20-25 and column 7 line 3-15).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marand such that the actuator first actuates the metered dose pump to control movement of the compound from the vial into the dose chamber upon the actuation of the device, and the actuator further configured to subsequently control release of the propellant from the propellant canister and through the diffuser after a majority of the compound enters the dose chamber such that propellant pushes the compound as the compound exits the nozzle from the dose chamber as taught by Behar as this would allow the compound to be placed into the flow path of the propellant prior to the propellant, helping ensure full entrainment of the compound.
In regards to claim 19, Marand in view of Riccio and Behar teaches the device of claim 17 and the combination further teaches wherein the propellant canister has a propellant valve for actuation by the actuator (Marand: aerosol valve 11, column 3 line 52-53) and the propellant canister in fluid communication with the dose chamber (Riccio: column 4 line 64-68).
Claims 16, 20-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Marand (Us Patent No. 3,704,812) in view of Riccio (US Patent No. 3,921,857) and Behar (US Patent No. 7,597,216) as applied to claims 13 and 17 above and in further view of Hoekman (US Patent No. 9,550,036).
In regards to claim 16, Marand in view of Riccio and Behar teaches the device of claim 13.
Marand does not disclose a diffuser to diffuse the propellant from the propellant canister following the actuation of the device.
However, Hoekman teaches a diffuser to diffuse (diffuser 28) the propellant from the propellant canister following the actuation of the device (column 10 line 20-22 and column 11 line 27-29).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marand to have a diffuser configured to diffuse the propellant from the propellant canister following the actuation of the device as taught by Hoekman as the presence of a diffuser in the propellant flow path would help ensure an even distribution of propellant into the dose chamber to maximize entrainment of the compound to the propellant to ensure proper delivery.
In regards to claim 20, Marand in view of Riccio and Behar teaches the device of claim 17.
Marand does not disclose a diffuser.
However, Hoekman teaches a diffuser (diffuser 28, column 10 line 20-22).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marand to have a diffuser as taught by Hoekman as the presence of a diffuser in the propellant flow path would help ensure an even distribution of propellant into the dose chamber to maximize entrainment of the compound to the propellant to ensure proper delivery.

Marand does not disclose an internal dose loading channel in a first path for the compound from the vial to the dose chamber, wherein the diffuser surrounds the internal dose loading channel in a second path for the propellant from the propellant canister to the dose chamber.
However, Riccio teaches an internal dose loading channel in a first path for the compound from the vial to the dose chamber (product flow path 15, column 3 line 17-20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marand to have an internal dose loading channel as taught by Riccio as this would provide an isolated path from the compound to travel without risking contamination of the vial by potential backflow of the mixture of the compound and the propellant.
Further, Behar teaches wherein the propellant path (channel 51) is concentrically around the compound flow path (channel 52) and wherein the opening of the propellant path (orifice 510) is in the form of an annular opening surrounding the opening of the compound flow path (orifice 520, column 3 line 61 - column 4 line 9).
While Behar does not teach a propellant or diffuser, the orientation required by the deice of Behar would place the channel 51 or Behar in the path of the propellant cartridge 12 of Marand and the placement of the diffuser of Hoekman in the flow path of the propellant as disclosed in claim 1 would therefore require the diffuser to surround the interior compound flow path before both flow paths join in the dose chamber. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Marand such that the diffuser surrounds the internal dose loading channel in a second path for the propellant from the propellant canister to the dose chamber as taught by Behar as the concentric structure would help evenly distribute the propellant around the 
In regards to claim 22, Marand in view of Riccio, Behar and Hoekman teaches the device of claim 16.
Marand does not disclose an internal dose loading channel in a first path for the compound from the vial to the dose chamber, wherein the diffuser surrounds the internal dose loading channel in a second path for the propellant from the propellant canister to the dose chamber.
However, Riccio teaches an internal dose loading channel in a first path for the compound from the vial to the dose chamber (product flow path 15, column 3 line 17-20).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marand to have an internal dose loading channel as taught by Riccio as this would provide an isolated path from the compound to travel without risking contamination of the vial by potential backflow of the mixture of the compound and the propellant.
Further, Behar teaches wherein a first dispensing flow path (channel 51) is concentrically around the second dispensing flow path (i.e.: compound flow path) (channel 52) and wherein the opening of the first dispensing flow path (orifice 510) is in the form of an annular opening surrounding the opening of the second dispensing flow path (i.e.: compound flow path) (orifice 520, column 3 line 61 - column 4 line 9). Thus Behar teaches a device that administers two different compounds from opposite directions upon actuation.
While Behar does not teach that the first dispensing flow path is for a propellant with a diffuser, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the propellant diffuser pathway of the modified Marand such that the propellant diffuser flow path (i.e. the first dispensing flow path of Behar) is 
In regards to claim 25, Marand in view of Riccio and Behar teaches the device of claim 13.
Marand does not disclose wherein the three branch junction is a y-junction.
However, Hoekman teaches a configuration wherein the structures analogous to the second branch and third branch are arranged in such a way as to orient the third branch in alignment with the nasal passages (aiming guides 64, 74 and 76 to orient device against nose, septum and upper lip respectively to point nozzle 66, column 12 line 24-28, see Annotated Fig 5).
While Hoekman does not explicitly teach a y-junction, the above Figure may be relied upon for what it may reasonably teach one of ordinary skill in the art.  Altering the orientation of the second and third branches as described by Hoekman would result in the formation of a y-junction.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marand such that the three-branch junction is a y-junction as taught by Hoekman as this configuration would facilitate nasal delivery.

Marand does not disclose wherein an angle between the second branch of the three-branch junction and the third branch of the three-branch junction is an acute angle.
However, Hoekman teaches wherein an angle between the second branch of the three-branch junction and the third branch of the three-branch junction is an acute angle (see Annotated Fig 5).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marand such that an angle between the second branch of the three-branch junction and the third branch of the three-branch junction is an acute angle taught by Hoekman as this configuration would facilitate nasal delivery.
Response to Arguments
Applicant’s arguments concern the amendments made to the claims and are addressed in the modified rejections above.
Examiner notes that the limitations of  “a three-branch junction including a base, a first branch of the three-branch junction radiating from the base, a second branch of the three-branch junction radiating from the base, and a third-branch of the three-branch junction radiating from the base,” “a vial containing the compound, the vial in fluid communication with the first branch of the three-branch junction,” or “a dose chamber in fluid communication with the third branch of the three-branch junction, the dose chamber to receive the compound pumped from the vial,” as recited in the amended independent claims were not agreed to have overcome the previous art.  The email exchange of 6/14/2021 included the limitation of a three branch junction being a “y-junction” specifically which the Examiner noted was not immediately apparent in the cited references during the agreed upon cursory review.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/            Examiner, Art Unit 3785                                                                                                                                                                                            
/KENDRA D CARTER/            Supervisory Patent Examiner, Art Unit 3785